        Case 2:89-cr-00373-JTM Document 45 Filed 07/22/20 Page 1 of 4




                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF LOUISIANA


UNITED STATES OF AMERICA                               CRIMIAL ACTION


VERSUS                                                 NO: 89-373


WILLIAM HUGHES                                         SECTION: “H”(1)




                          ORDER AND REASONS
      Before the Court are Defendant William Hughes’s Motion to Correct
Illegal Sentence (Docs. 33, 42) and Motion to Appoint Counsel (Doc. 32). For
the following reasons, the Motions are DENIED.


                              BACKGROUND
      In November 1989, Defendant William Hughes pleaded guilty in the
Eastern District of Louisiana to kidnapping in violation of 18 U.S.C. § 1201(a).
He was sentenced to 50 years imprisonment and 5 years supervised release.
Hughes appealed his sentence, and it was affirmed.
      On October 4, 2019, Hughes filed the instant Motions, arguing that his
sentence is illegal because the sentencing court’s finding that he was a career


                                       1
          Case 2:89-cr-00373-JTM Document 45 Filed 07/22/20 Page 2 of 4



offender was erroneous. 1 Although Defendant’s Motion was titled “Motion to
Correct an Illegal Sentence pursuant to Federal Rule Criminal Procedure 35,”
this Court construed Defendant’s motion as one arising under 28 U.S.C. § 2255
and gave Defendant additional time to amend his motion to include any other
arguments for relief he might have. 2 Defendant filed a supplement on March
6, 2020 but did not include any additional arguments. 3 The Government
opposes the relief requested by Defendant, arguing that his request is
untimely.


                                LEGAL STANDARD
      28 U.S.C. § 2255(a) provides a prisoner with four grounds upon which he
may seek relief from his sentence: (1) “that the sentence was imposed in
violation of the Constitution or laws of the United States;” (2) “that the court
was without jurisdiction to impose such sentence;” (3) “that the sentence was
in excess of the maximum authorized by law;” or (4) that the sentence “is
otherwise subject to collateral attack.” 4 Generally, a claim not raised on direct
appeal may not be raised on collateral review “unless the petitioner shows
cause and prejudice” or actual innocence. 5 The Supreme Court has held,
however, that “failure to raise an ineffective-assistance-of-counsel claim on




      1  Defendant also moved for the appointment of counsel to assist him in his Motion to
Correct Illegal Sentence. Doc. 32.
       2 Doc. 37.
       3 Doc. 42.
       4 28 U.S.C. § 2255(a).
       5 Massaro v. United States, 538 U.S. 500, 504 (2003); Bousley v. United States, 523

U.S. 614, 622 (1998).
                                            2
           Case 2:89-cr-00373-JTM Document 45 Filed 07/22/20 Page 3 of 4



direct appeal does not bar the claim from being brought” in a § 2255
proceeding. 6
                                LAW AND ANALYSIS
       Pursuant to § 2255(f), a one-year limitation period applies to motions
filed under § 2255. The limitation period runs from the latest of:
       (1) the date on which the judgment of conviction becomes final;
       (2) the date on which the impediment to making a motion created
       by governmental action in violation of the Constitution or laws of
       the United States is removed, if the movant was prevented from
       making a motion by such governmental action;
       (3) the date on which the right asserted was initially recognized by
       the Supreme Court, if that right has been newly recognized by the
       Supreme Court and made retroactively applicable to cases on
       collateral review; or
       (4) the date on which the facts supporting the claim or claims
       presented could have been discovered through the exercise of due
       diligence. 7
Defendant’s conviction became final more than 25 years ago. He does not
present any impediment or newly discovered fact or right that prevented his
earlier filing of this motion. Further, ignorance of the law does not warrant
equitable tolling. 8 Accordingly, Defendant’s § 2255 motion is untimely.
       In addition, this Court’s jurisdiction to correct or modify a sentence is
limited to those specific circumstances articulated in 18 U.S.C. § 3582(b) and
(c). Section 3582(c)(2) permits the modification of a term of imprisonment to
“the extent otherwise expressly permitted by statute or by Rule 35 of the


       6 Massaro, 538 U.S. at 509; see also, e.g., United States v. Johnson, 124 F. App’x 914,
915 (5th Cir. 2005).
       7 28 U.S.C. § 2255(f).
       8 Felder v. Johnson, 204 F.3d 168, 172 (5th Cir. 2000).

                                               3
          Case 2:89-cr-00373-JTM Document 45 Filed 07/22/20 Page 4 of 4



Federal Rules of Criminal Procedure.” 9 Federal Rule of Criminal Procedure 35
does not, however, provide a basis for the relief requested by Defendant. The
current version of Rule 35 only permits the Court to correct a sentence that
resulted from clear error within 14 days of sentencing. 10 The version of Rule
35 in force at the time that Defendant committed his offense—February 20,
1989—only permitted the Court to correct a sentence that was determined on
appeal to be erroneous. 11 Neither version allows the Court to correct a sentence
“at any time,” as he suggests. 12 Accordingly, Defendant’s motion is untimely,
and this Court has no authority to grant the relief requested. His Motion to
Appoint Counsel therefore likewise fails.


                                   CONCLUSION
      For the foregoing reasons, the Motions are DENIED.


                          New Orleans, Louisiana this 22nd day of July, 2020.


                                         ____________________________________
                                         JANE TRICHE MILAZZO
                                         UNITED STATES DISTRICT JUDGE




      9 Section 3582(c)(1)(A), which permits compassionate release, and § 3582(c)(2), which
permits modification when a sentencing range has been lowered by the Sentencing
Commission, are clearly not applicable to Defendant’s motion.
      10 FED. R. CRIM. PROC. 35.
      11 Act of October 12, 1984, Pub. L. No. 98–473, 98 Stat. 1837.
      12 United States v. Courville, 290 F. App’x 754, 756 (5th Cir. 2008).



                                            4
